

QORVO, INC.
DIRECTOR COMPENSATION PROGRAM


The following is a summary of compensation paid to the directors of Qorvo, Inc.
(the “Company”) effective August 10, 2015. For additional information regarding
the director compensation, please read the definitive proxy statement relating
to the Company’s 2016 annual meeting of stockholders to be filed pursuant to
Regulation 14A.


Compensation of Non-Employee Directors


The Company maintains a non-employee director compensation program pursuant to
which our non-employee directors are paid as follows:


•
Annual cash retainer of $80,000 payable quarterly in arrears;

•
Additional annual retainer of $58,000 for the Non-Employee Chairman;

•
Additional annual retainer of $10,000 for the Lead Director;

•
Additional annual retainer for Committee Chairs;

◦
$20,000 for the Audit Committee Chair;

◦
$20,000 for the Compensation Committee Chair;

◦
$10,000 for the Governance and Nominating Committee Chair; and

◦
$10,000 for the Corporate Development Committee Chair.

•
Annual restricted stock unit award, representing shares of Company common stock
valued at $170,000.



The annual restricted stock unit awards are granted on the date of the annual
stockholders meeting at which directors are elected. Newly elected non-employee
directors appointed to the Board other than at an annual stockholders meeting
would receive a pro rata annual restricted stock unit award based on the number
of full months remaining until the first annual stockholders meeting following
the director’s initial appointment to the Board. Each award vests and becomes
non-forfeitable as to 100% of the shares subject to the award on the first
anniversary of the date of grant, subject to the director’s continued service
from the date of grant until the vesting date.


Directors may defer all or a portion of their cash retainers by participating in
our Nonqualified Deferred Compensation Plan.


Directors are eligible to participate in our group medical and dental plans.


Directors are reimbursed for customary expenses for attending Board and
committee meetings.


Compensation of Directors who are Employees of the Company


Directors who are employees of the Company are not paid for their service as a
director.




